DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US Patent Publication 2018/0004478.
Regarding independent claim 1, Chen teaches a method, comprising: 
at an electronic device (HMD 102 of figure 1) configured to be worn over a predefined portion of a user's body (paragraph 0026 describes how the HMD is worn over the user’s eyes), the electronic device having one or more processors (described in paragraphs 0027 and 0073 as processor 1300 of figure 7), memory (described in paragraph 0073 as memory 1302 of figure 7), and a display generation component arranged on the electronic device opposite the predefined portion of the user's body (paragraph 0039 recites that “A second display screen 311 is disposed on the outside of a front face of the HMD 102. The second display screen 311 is configured to receive image or video data from an image rendering module 323 or video rendering module 322 for rendering.”): 
while the electronic device is worn over the predefined portion of the user's body, displaying, via the display generation component, a graphical representation of an exterior view of a body part that corresponds to the predefined portion of the user's body (paragraph 0047 recites that “implementations of the current disclosure provide ways to allow a non-HMD user to observe a HMD user's expression, while the HMD user is interacting with content rendering on the HMD, without requiring the HMD user to remove the HMD.” and paragraph 0048 recites that “In one implementation, the user's emotions expressed via the user's eyes, portion of the nose, and other facial features that are hidden behind the HMD, are captured as images by the gaze tracking camera 312 and forwarded to an image rendering module 323 for further processing, In another implementation, the user's emotions and other facial features are captured as video by the gaze tracking camera 312 and forwarded to a video rendering module 322. In both of the implementations, the gaze tracking camera 312 is not only used to track the gaze direction of the user but also to detect the HMD user's emotions expressed in the eyes and other facial features that are behind the HMD. In alternate implementations, one or more inward facing cameras (not shown) may be employed, in addition to the gaze tracking camera 312, to capture additional images or videos of the user's expressions including changes to the user‘s expressions expressed via one or more facial features (e.g., user's eyes, nose, etc.) that are behind the HMD.” to be displayed as recited in paragraph 0051); 
detecting a change in position of the electronic device with respect to the predefined portion of the user's body (paragraph 0060 describes a change of user expression between times t1 and t2, and thus of position of facial features with respect to the electronic device); and 
in response to detecting the change in the position of the electronic device with respect to the predefined portion of the user's body, modifying the graphical representation of the exterior view of the body part that corresponds to predefined portion of the user's body in accordance with the detected change in position of the electronic device with respect to the predefined portion of the user's body (as given in paragraphs 0054 and 0060 and shown in figures 4A-5B).  
Although Chen teaches the features recited, they are taught over different embodiments and examples. It would have been obvious to one of ordinary skill before the effective filing date to combine the embodiments as given above. The rationale to combine would be to make minor modifications in line with the given invention (paragraph 0110 of Chen). 
Regarding claim 2, Chen teaches the method of claim 1, wherein the detected change in position of the electronic device is movement of the electronic device away from the predefined portion of the user's body (paragraphs 0054 and 0060 describe the changes of the facial features that are shown in figures 4D-4F to include movement of the eyes/pupils/irises to be positions of facial features with respect to the electronic device).  
Regarding claim 3, Chen teaches the method of claim 2, wherein modifying the graphical representation in accordance with the detected change in position of the electronic device with respect to the predefined portion of the user's body (as given in paragraphs 0054 and 0060 and shown in figures 4A-5B) includes: 
at a predefined distance away from the predefined portion of the user's body, ceasing display of at least a portion of the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraphs 0026 and 0041 explain how the video rendering of the eyes begins at the distance when the gaze tracking is able to track the eyes of the user such that any distance outside of that cannot be rendered).  
Regarding claim 4, Chen teaches the method of claim 1, wherein modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body in accordance with the detected change in position of the electronic device with respect to the predefined portion of the user's body (as given in paragraphs 0054 and 0060 and shown in figures 4A-5B) includes: 
P51516US1/063266-7727-US61maintaining a position of at least a portion of the graphical representation (of the exterior view of the body part that corresponds to the predefined portion of the user's body) with respect to the predefined portion of the user's body (paragraphs 0054 and 0060 describe how the current expression is rendered on the second display screen 311 and maintained if the same).  
Regarding claim 5, Chen teaches the method of claim 1, wherein modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body in accordance with the detected change in position of the electronic device with respect to the predefined portion of the user's body (as given in paragraphs 0054 and 0060 and shown in figures 4A-5B) includes: 
modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body to include a subset, less than all, of the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraphs 0054 and 0060 describe how the current expression is rendered on the second display screen 311 and modified to reflect changes in the expression where the changes are a subset of the whole image).
Regarding claim 6, Chen teaches the method of claim 1, wherein modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body in accordance with the detected change in position of the electronic device with respect to the predefined portion of the user's body (as given in paragraphs 0054 and 0060 and shown in figures 4A-5B) includes: 
obscuring at least a portion of the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraph 0056 explains how the view may be switched from a view of the changing expressions during a first time to a second view of the content during a second time, which would obscure the view of the body part).  
Regarding claim 7, Chen teaches the method of claim 6, wherein obscuring the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body includes fading out at least a portion of the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraph 0056 explains how the view may be switched from a view of the changing expressions during a first time to a second view of the content during a second time, which would fade out the view of the body part).  
Regarding claim 8, Chen teaches the method of claim 6, wherein obscuring the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body includes blurring at least a portion of the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraph 0056 explains how the view may be switched from a view of the changing expressions during a first time to a second view of the content during a second time, which would cause the view of the body part to not be depicted clearly, rendering obvious the concept of blurring the view).  
Regarding claim 9, Chen teaches the method of claim 6, wherein obscuring the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body includes vignetting the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraph 0056 explains how the view may be switched from a view of the changing expressions during a first time to a second view of the content during a second time, which would vignette the entire view of the body part by displaying different content).  
Regarding claim 10, Chen teaches the method of claim 1, including: prior to the user wearing the electronic device, while the user is putting on the electronic device, displaying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraphs 0026 and 0041 explain how the video rendering of the eyes begins when the gaze tracking is able to track the eyes of the user, which occurs as the user is putting on the device, prior to fully wearing it to allow the rendering from memory as given in paragraphs 0048-0051).  
Regarding claim 11, Chen teaches the method of claim 1, including: at a predefined distance away from the predefined portion of the user's body, initiating display of the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraphs 0026 and 0041 explain how the video rendering of the eyes begins at the distance when the gaze tracking is able to track the eyes of the user).  
Regarding claim 12, Chen teaches the method of claim 1, including: 
detecting a second change in position of the electronic device with respect to the predefined portion of the user's body, wherein the second change in the position of the electronic device is toward the predefined portion of the user's body (paragraph 0054 describes how changes in a user’s expression that are changes in the position of the device with respect to a user’s eyes are detected constantly in real-time even when eyes move back and forth in opposite directions toward and away from the device, for example); and 
in response to detecting the second change in the position of the electronic device with respect to the predefined portion of the user's body, gradually, over time or in accordance with progress of the change in position toward the predefined portion of the user's body, modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body in accordance with the second change in the position of the electronic device with respect to the predefined portion of the user's body (paragraph 0054 describes how changes in a user’s expression that are changes in the position of the device with respect to a user’s eyes are detected and updated constantly in real-time such that depictions of movements are made and reversed in time with the user).  
Regarding claim 13, Chen teaches the method of claim 12, wherein modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body in accordance with the second change in the position of the electronic device with respect to the predefined portion of the user's body  (paragraph 0054 describes how changes in a user’s expression that are changes in the position of the device with respect to a user’s eyes are detected and updated constantly in real-time such that depictions of movements are made and reversed in time with the user) includes: 
modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body to include graphical representations of a greater number of anatomical features as the electronic device is moved toward the predefined portion of the user's body (paragraph 0054 describes how changes in a user’s expression that are changes in the position of the device with respect to a user’s eyes are detected and updated constantly in real-time such that depictions of movements are made and reversed in time with the user where paragraph 0048 explains how all of the anatomical features are rendered).  
Regarding claim 14, Chen teaches the method of claim 12, wherein modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body in accordance with the second change in the position of the electronic device with respect to P51516US1/063266-7727-US63the predefined portion of the user's body includes fading in at least a portion of the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraph 0056 explains how the view may be switched to a view of the changing expressions during one time from a second view of the content during another time, which would fade in the view of the body part).  
Regarding claim 15, Chen teaches the method of claim 12, wherein modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body in accordance with the second change in the position of the electronic device with respect to the predefined portion of the user's body includes decreasing a blur of at least a portion of the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraph 0056 explains how the view may be switched to a view of the changing expressions during one time from a second view of the content during another time, which would clarify the view of the body part with no blur)
Regarding claim 16, Chen teaches the method of claim 12, wherein modifying the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body in accordance with the second change in the position of the electronic device with respect to the predefined portion of the user's body includes reducing a vignetting effect of the graphical representation of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraph 0056 explains how the view may be switched to a view of the changing expressions during one time from a second view of the content during another time, which would clarify the view of the body part to enhance the brightness to not vignette ).
Regarding claim 17, Chen teaches the method of claim 1, wherein the predefined portion of the user's body comprises two eyes (as described in paragraph 0048 and shown in figures 4D-4F).  
Regarding claim 18, Chen teaches the method of claim 1, wherein: 
the detected change in position of the electronic device with respect to the predefined portion of the user's body is a first change in position of the electronic device with respect to the predefined portion of the user's body (paragraph 0054 describes how changes in a user’s expression that are changes in the position of the device with respect to a user’s eyes are detected); and 
the method further includes: 
detecting a second change in the position of the electronic device with respect to the predefined portion of the user's body, wherein the second change in the position of the electronic device with respect to the predefined portion of the user's body is opposite the first change (paragraph 0054 describes how changes in a user’s expression that are changes in the position of the device with respect to a user’s eyes are detected constantly in real-time even when eyes move back and forth in opposite directions, for example); and 
in response to the second change in the position of the electronic device with respect to the predefined portion of the user's body, reversing, over a period of time or in accordance with progress of the second change in position away from the predefined portion P51516US1/063266-7727-US64of the user's body, of the exterior view of the body part that corresponds to the predefined portion of the user's body (paragraph 0054 describes how changes in a user’s expression that are changes in the position of the device with respect to a user’s eyes are detected and updated constantly in real-time such that depictions of movements are made and reversed in time with the user).  
Regarding claim 19, Chen teaches the method of claim 1, including: 
in accordance with a determination that the change in position of the electronic device with respect to the predefined portion of the user's body is along a first direction, modifying the graphical representation in a first manner (paragraph 0054 describes the real-time updates of the user’s expression, including direction of eyes, to update in the corresponding direction. This, a vertical change of eye movement results in an update to the vertical eye placement in the depiction in a first manner); and 
in accordance with a determination that the change in position of the electronic device with respect to the predefined portion of the user's body is along a second direction, wherein the second direction is distinct from the first direction, modifying the graphical representation in a second manner, different from the first manner (paragraph 0054 describes the real-time updates of the user’s expression, including direction of eyes, to update in the corresponding direction. This, a horizontal change of eye movement results in an update to the horizontal eye placement in the depiction in a second manner).  
Regarding claim 20, Chen teaches the method of claim 19, including: 
in accordance with a determination that the change in position of the electronic device with respect to the predefined portion of the user's body has a component along the first direction and a component along the second direction  (paragraph 0054 describes the real-time updates of the user’s expression, including direction of eyes, to update in the corresponding direction even if a combination of directions): 
modifying the graphical representation in the first manner based on the component along the first direction  (paragraph 0054 describes the real-time updates of the user’s expression, including direction of eyes, to update in the corresponding direction. This, a vertical change of eye movement results in an update to the vertical eye placement in the depiction in a first manner)n; and 
modifying the graphical representation in the second manner based on the component along the second direction (paragraph 0054 describes the real-time updates of the user’s expression, including direction of eyes, to update in the corresponding direction. This, a horizontal change of eye movement results in an update to the horizontal eye placement in the depiction in a second manner).  
Regarding claim 21, Chen teaches the method of claim 1, including: in accordance with a determination that the change in position of the electronic device with respect to the predefined portion of the user's body is a rotation of the electronic device with respect to the predefined portion of the user's body, modifying the graphical representation in a third manner (paragraph 0054 describes the real-time updates of the user’s expression, including direction of eyes, to update in the corresponding direction. This, an angular change of eye movement results in an update to the angular eye placement in the depiction in a third manner).  
Regarding independent claim 22, Chen teaches an electronic device (HMD 102 of figure 1), comprising: 
a display generation component arranged on the electronic device opposite a predefined portion of a user's body (paragraph 0039 recites that “A second display screen 311 is disposed on the outside of a front face of the HMD 102. The second display screen 311 is configured to receive image or video data from an image rendering module 323 or video rendering module 322 for rendering.”); 
one or more input devices (paragraph 0028 describes the use of a controller to provide user input); 
one or more processors (described in paragraphs 0027 and 0073 as processor 1300 of figure 7); and 
P51516US1/063266-7727-US65memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors (paragraph 0108 describes the memory and storage of code that is executed to cause the programs to operate), the one or more programs including instructions for: 
while the electronic device is worn over the predefined portion of the user's body, displaying, via the display generation component, a graphical representation of an exterior view of a body part that corresponds to the predefined portion of the user's body (paragraph 0047 recites that “implementations of the current disclosure provide ways to allow a non-HMD user to observe a HMD user's expression, while the HMD user is interacting with content rendering on the HMD, without requiring the HMD user to remove the HMD.” and paragraph 0048 recites that “In one implementation, the user's emotions expressed via the user's eyes, portion of the nose, and other facial features that are hidden behind the HMD, are captured as images by the gaze tracking camera 312 and forwarded to an image rendering module 323 for further processing, In another implementation, the user's emotions and other facial features are captured as video by the gaze tracking camera 312 and forwarded to a video rendering module 322. In both of the implementations, the gaze tracking camera 312 is not only used to track the gaze direction of the user but also to detect the HMD user's emotions expressed in the eyes and other facial features that are behind the HMD. In alternate implementations, one or more inward facing cameras (not shown) may be employed, in addition to the gaze tracking camera 312, to capture additional images or videos of the user's expressions including changes to the user‘s expressions expressed via one or more facial features (e.g., user's eyes, nose, etc.) that are behind the HMD.” to be displayed as recited in paragraph 0051); 
detecting a change in position of the electronic device with respect to the predefined portion of the user's body (paragraph 0060 describes a change of user expression between times t1 and t2, and thus of position of facial features with respect to the electronic device); and 
in response to detecting the change in the position of the electronic device with respect to the predefined portion of the user's body, modifying the graphical representation of the exterior view of the body part that corresponds to predefined portion of the user's body in accordance with the detected change in position of the electronic device with respect to the predefined portion of the user's body (as given in paragraphs 0054 and 0060 and shown in figures 4A-5B).  
Although Chen teaches the features recited, they are taught over different embodiments and examples. It would have been obvious to one of ordinary skill before the effective filing date to combine the embodiments as given above. The rationale to combine would be to make minor modifications in line with the given invention (paragraph 0110 of Chen). 
Regarding independent claim 23, Chen teaches a computer readable storage medium storing one or more programs, the one or more programs comprising instructions (paragraph 0108 describes the computer readable storage medium and storage of code that is executed to cause the programs to operate) that, when executed by an electronic device that includes and/or is in communication with a display generation component arranged on the electronic device opposite a predefined portion of a user's body (paragraph 0039 recites that “A second display screen 311 is disposed on the outside of a front face of the HMD 102. The second display screen 311 is configured to receive image or video data from an image rendering module 323 or video rendering module 322 for rendering.”), and one or more input devices (paragraph 0028 describes the use of a controller to provide user input), cause the electronic device to: 
while the electronic device is worn over the predefined portion of the user's body, display, via the display generation component, a graphical representation of an exterior view of a body part that corresponds to the predefined portion of the user's body (paragraph 0047 recites that “implementations of the current disclosure provide ways to allow a non-HMD user to observe a HMD user's expression, while the HMD user is interacting with content rendering on the HMD, without requiring the HMD user to remove the HMD.” and paragraph 0048 recites that “In one implementation, the user's emotions expressed via the user's eyes, portion of the nose, and other facial features that are hidden behind the HMD, are captured as images by the gaze tracking camera 312 and forwarded to an image rendering module 323 for further processing, In another implementation, the user's emotions and other facial features are captured as video by the gaze tracking camera 312 and forwarded to a video rendering module 322. In both of the implementations, the gaze tracking camera 312 is not only used to track the gaze direction of the user but also to detect the HMD user's emotions expressed in the eyes and other facial features that are behind the HMD. In alternate implementations, one or more inward facing cameras (not shown) may be employed, in addition to the gaze tracking camera 312, to capture additional images or videos of the user's expressions including changes to the user‘s expressions expressed via one or more facial features (e.g., user's eyes, nose, etc.) that are behind the HMD.” to be displayed as recited in paragraph 0051); 
detect a change in position of the electronic device with respect to the predefined portion of the user's body (paragraph 0060 describes a change of user expression between times t1 and t2, and thus of position of facial features with respect to the electronic device); and 
in response to detecting the change in the position of the electronic device with respect to the predefined portion of the user's body, modify the graphical representation of the exterior view of the body part that corresponds to predefined portion of the user's body in accordance with the detected change in position of the electronic device with respect to the predefined portion of the user's body (as given in paragraphs 0054 and 0060 and shown in figures 4A-5B).
Although Chen teaches the features recited, they are taught over different embodiments and examples. It would have been obvious to one of ordinary skill before the effective filing date to combine the embodiments as given above. The rationale to combine would be to make minor modifications in line with the given invention (paragraph 0110 of Chen). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627